t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c uil person to contact and id number ----------------------------------- contact telephone number ------------------------- number release date date date the honorable mark pryor united_states senate president clinton ave suite little rock ar attention ----------------- dear senator pryor i am responding to your letter dated date on behalf of your constituent ---------------------- he asked several questions about the requirements for churches seeking tax-exempt exempt status i cannot give you a ruling on the tax consequences of any specific activities without a formal letter_ruling request as outlined in revproc_2012_4 internal_revenue_bulletin updated annually however i can provide the following general information can a church be tax exempt without by-laws exempt_organizations are not required to have by-laws under the internal_revenue_code the code page of publication tax-exempt status for your organization explains that by-laws are not organizing documents for federal tax purposes states may have different requirements for organizations exempt or otherwise that are incorporated or operated in their state tax-exempt status as a 501_c_3_organization does require organizations to have articles of incorporation or other organizing document but by-laws alone are not organizing documents sec_1_501_c_3_-1 of the regulations what happens if the church leadership fails to adopt by-laws rules for corporate or other organizational structures are issues of state law while there may not be any consequences to not adopting by-laws under the internal_revenue_code state laws may have other requirements what if the church fails to follow its approved by-laws if an organization submits by-laws to us as part of a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code as an example of its activities failure to continue such activities may result in changes in tax- exempt status or imposed excise_taxes depending on the nature of the failures to follow the by-laws an organization’s failure to follow its by-laws alone does not have a consequence under the internal_revenue_code though some states may have different requirements under their laws depending on the state of incorporation if the church is not tax-exempt can contributions to the church be tax-exempt publication charitable_contributions provides that individuals can deduct contributions only if they make them to a qualified_organization to become a qualified_organization most organizations other than churches and governments must apply to the irs churches do not have to apply to be recognized as exempt what are the point guidelines for determining whether an organization is a church the fourteen-point guidelines were affirmed in a d c district_court case 490_fsupp_304 d d c affirmed in an unpublished opinion d c cir the case states that to be a church for tax purposes the irs will consider whether an organization has a distinct legal existence recognized creed and form of worship definite and distinct ecclesiastical government formal code of doctrine and discipline distinct religious history membership not associated with any other church or denomination organization of ordained ministers ordained ministers who completed prescribed studies literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young schools_for the preparation of its ministers a church does not have to have all fourteen of these items to achieve church status for tax purposes and we weigh certain criteria more heavily than others doesn’t one of the fourteen point guidelines refer to a formal code of doctrine and discipline and is that not the same as by-laws one of the fourteen points is that the church has a formal code of doctrine and discipline but this point does not refer to an organization’s by-laws a formal code of doctrine and discipline generally refers to the doctrine and discipline in the every-day behavior of the congregants of the church rather than to the formal corporate rules of the church organization -------------- also asked several questions about what an organization should include in its by-laws documents such as by-laws are regulated through state law each state may have varying requirements as to what it permits or requires in the by-laws of an organization the code does not have any requirements for any item to be in the by- laws of an organization for it to have tax-exempt status -------------- can find more information on exempt_organizations on our website at www irs gov charities i am enclosing a publication titled tax guide for churches and religious organizations that may be of interest to him this letter is for informational purposes only and provides general statements of well- defined law it is not a ruling and taxpayers cannot rely on it as such rev_proc 2011_1_irb_1 revproc_2011_4 i r b we will make this letter available for public inspection after deleting names addresses and other identifying information as appropriate under the freedom_of_information_act announcement i r b a copy of this letter with the proposed deletions is attached i hope this information is helpful if you have any questions please contact me at ----------------------or ---------------------- at --------------------- sincerely lois g lerner director exempt_organizations enclosure
